Citation Nr: 1230194	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1951 to December 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim.

This case was previously before the Board in September 2011, when the Board remanded the Veteran's claim in order to solicit additional medical records from the Veteran and to provide the Veteran with a VA examination of his low back condition.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current low back disability related to his military service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated May 2009 notified the Veteran of all of the above elements.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the VCAA provides that VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  VA must provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran to obtain evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim. The pertinent evidence of record includes the Veteran's VA and private treatment records, and a November 2011 VA examination report.

VA generally has a responsibility to obtain a veteran's service treatment records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  When records are unavailable, however, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

In the instant case, the Veteran's service treatment records (STRs) have not been associated with the claims folder.  The RO took appropriate steps to attempt to locate the Veteran's STRs.  First, the RO submitted a request to the National Personnel Records Center (NPRC) in November 2007 asking for all available military medical records.  In response, the NPRC indicated that the records were fire-related, and the requested information could not be reconstructed.  The Veteran was advised in a January 2, 2008 letter that his STRs were not available and had been destroyed in a fire on July 12, 1973.  The RO requested that the Veteran submit copies of any military service treatment records that he might have.  To date, the Veteran has not submitted any STRs in response to the RO's request.  Unfortunately, there is no indication that the STRs in question still exist.  The Board finds that additional efforts to obtain the Veteran's STRs would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

The Board acknowledges that when records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board has, therefore, taken note throughout this decision that VA has a heightened duty to assist the Veteran in developing his claim and to explain the bases of its decision.

Pursuant to the Board's September 2011 Remand, the Veteran was provided with a VA examination in November 2011.  The examination report indicates that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the November 2011 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such disabilities are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be: 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

With respect to the first Hickson element, a July 2002 MRI report indicates that the Veteran has a displaced disc disorder of the lumbar spine.  Other medical evidence of record indicates that the Veteran has a herniated disc of L5-S1 with degenerative changes.  Accordingly, the first Hickson element, current disability, is satisfied.

With respect to the second Hickson element, in-service disease or injury, the Veteran contends he incurred constant back pain after receiving spinal anesthesia in 1951.  In May 2009, the Veteran stated that he also aggravated this back injury during service when he twisted his upper torso while moving a window air conditioning unit up a flight of stairs.  As noted above, the Veteran's STRs are not of record; the Veteran is, however, competent to give evidence regarding what he experienced during service, such as experiencing pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran's brother and sister submitted lay statements corroborating the Veteran's claims of back pain following spinal anesthesia.  Resolving the benefit of the doubt in favor of the Veteran, the second Hickson element is met.  

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record contains one medical nexus opinion, that of the November 2011 examiner.  After an examination of the Veteran, a discussion of the Veteran's pertinent medical history and his current contentions, and a review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's current lumbar spine condition was due to or the result of active military duty.  The examiner indicated that he was unable to elicit a meaningful medical history from the Veteran with respect to the dates of onset and treatment of his low back condition.  Instead, the Veteran was "very vague" with regard to these dates, stating that he had problems with his back "for a number of years."  The examiner noted that the medical evidence indicated that the Veteran only began receiving medical treatment for a back condition in the last few years.  Moreover, the examiner indicated that the Veteran's X-ray evidence of spondylosis was more consistent with age-related changes.  The examiner observed no medical evidence indicating that the Veteran had a back injury consistent with an acute event that happened while the Veteran was on active duty.  

The Board has also reviewed the lay evidence of record.  In August 2010, the Veteran's brother indicated that the Veteran has experienced back pain "off and on" since the time of his in-service injury.  In September 2010, the Veteran's sister suggested that the Veteran had experienced "continued" back pain since the time of his in-service operation.

To the extent that the Veteran believes that he has a low back condition that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, however, such as the determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board therefore places greater probative weight on the sole medical opinion of record that, after consideration of the Veteran's contentions and a review of the claims file, could not find a connection between the Veteran's current low back condition and his military service.

To the extent that the Veteran is contending that he has a low back condition that has existed since his military service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  When determining the credibility of the Veteran's allegations of continued symptoms, the Board may consider the length of time that has elapsed without complaint since the alleged injury.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The first medical evidence of record suggesting that the Veteran had a low back disability appeared in June 2002, nearly five decades after the Veteran's separation from service.  Furthermore, in June 2002, the Veteran stated that he began having back discomfort "about a week ago," which is inconsistent with the Veteran's current allegations that he suffered from back pain since the time of his in-service injuries.  The Board therefore finds that the current lay statements regarding a continuity of low back pain since service not to be credible, and the Board afford them with relatively little probative weight.  

The Board adds that the record does not contain medical evidence showing any manifestations of arthritis of the lumbar spine during the one-year presumptive period after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011).  On the contrary, as noted above, the first documented complaint of low back pain appeared in June 2002, nearly five decades after the Veteran's December 1953 release from active duty.  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's low back disability and his active duty military service, and finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a low back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


